Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 1 of 20 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

KENFRED ENTERPRISES, LLC, a
Florida limited liability company C Case No:

Jury Trial Demanded
Plaintiff,

ao
re
vs.
Z

TEXRON AVIATION, INC. a foreign “
corporation “

4

Defendant.

<

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, KENFRED ENTERPRISES, LLC, (hereinafter, “Plaintiff” or “KenFred”) state its
complaint against Defendant TEXRON AVIATION, INC. (hereinafter, “Defendant” or “Texron”),

as follows:

PARTIES
1. Atall times material hereto, Defendant is a foreign corporation located at One Cessna Blvd,
Wichita, KS 67215. On information and belief, Defendant maintains and agent for service
of process in Florida — Andy Alberti 4134 Bear Road Orlando, Florida 32827.

2. Plaintiffis a Florida limited liability company, and is otherwise sui juris.

JURISDICTION AND VENUE
3. Jurisdiction is proper in this Court because this is an action for damages that is greater than
$75,000.00, and the parties are diverse in locality.
4. Venue is also properly laid because Defendant is a foreign corporation with substantial

minimum contacts in the Middle District of Florida, Orlando division. All parties, as weil
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 2 of 20 PagelD 2

as the acts and omission complained of herein occurred and will continue to occur the

Middle District of Florida, Orlando division.

FACTS AND ALLEGATIONS

9. KenFred is the owner of a 2006 Cessna 525A, which is a fixed wing, two engine, cight seat
aircraft with serial number 5254-0314 and US registered with FAA asa tail number of
N747JJ (hereinafter, “525A”),

6. KenFred entered into a Purchase and Sale Agreement (“Agreement”) to sell the 525A for
$2,950,000 (Two million nine million nine hundred fifty thousand dollars in United States
Currency) on or about January of 2020.

7. Under the terms of the contract, the seller agreed to have a Doc 10 inspection! completed by
Defendant at its Cessna factor service center in Wichita, Kansas*.

8. Robert Johnson, the customer service representative (“CSR”) for Textron Aviation informed
Plaintiff of the results of the Doc 10 inspection. The results were that there were multiple
squawks’. See Exhibit “A” —N747JJ Discrepancy List.

9. Some of these squawks were mandatory repairs, and some are not. The squawks that are
mandatory effect the airworthiness of the aircraft. On this particular inspection, the main
significant item that was deemed mandatory (rendering the aircraft “unairworthy”) was a

finding that the 5275A serial number 525A-0314 had multiple cracks at the co-pilot

 

‘Usually, inspection tasks are broken down into cycles, or hourly and/or calendar time intervals. For example, an
Inspection Document 10 on a Cessna Citation 525 is performed every 36 calendar months or 1,200 hours, whichever
occurs first. Inspection Document 10 (“Doc., 10”) may also be conducted during a purchase and sale. “Doc 10,” this
inspection includes a list of almost 50 tasks, from inspecting the landing gear wheel wells to inspecting the fuel
storage system and other normal aircraft structures and systems. Upon completion of the inspection tasks, any
unairworthy “squawks” must be fixed before releasing the aircraft for return to service in an airworthy manner.
These sorts of inspections will vary greatly in cost and man-hours depending on the condition of the aircraft, where
the inspections are completed, and where parts are sourced from. The Doc 10 usually takes between two (2) and
three (3) weeks to complete.

* Defendant’s parent company that is a large conglomerate that has multiple hoiding companies and subsidiaries,
including Cessna Aircraft and Hawker Beechcraft product lines.

3 “Squawk” is aviation jargon for an “item which requires repair or replacement” “Squawk” can also refer to airline
transponder codes used for tracking airlines. This complaint will use the term “squawk” to mean “error.”

2 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 3 of 20 PagelD 3

windshield fastener holes located at 1, 3 ,4, 49, 51, 52, 59, 61, 62, 63. See Exhibit “B” -
Textron Engineering Windshield* Report.

10. To fix this squawk and return the aircraft to airworthy status (i.e. “flight”), and others,
Plaintiff had to pay a bill of no less than $77,195.62. An aircraft windshield is a very costly
and labor-intensive part to replace.

11. With that being said, plaintiff's manager, Dr. Ken Wolf, is an experienced aircraft owner and
owns multiple aircraft. Following the report by the CSR, Dr. Wolf disputed that the squawk
regarding the windshield was legitimate and demanded documentation to show the purported
structural cracks in the windshield, to which Textron provided a technical drawing (purported
to be provided by the CSR) showing such structural cracks at the fastener holes. Further,
plaintiff attempted to verify the costs and pricing of such repair and used his expert at BAG
Aviation (Mr. Brad Guyton, a registered Airframe and Powerplant technician with Inspection
Authority to contest the squawk, with no success. Due to the abnormal expense proposed by
the defendant (and the CSR), Plaintiff elected to have the aircraft repositioned to Sarasota,
Florida, where Plaintiff would proceed to have the replacement of the windshield completed
for a fraction of the price from defendant, as well as get a second opinion from a different
repair facility and to proceed with the replacement of the windshield, As a result of the issue
brought about by defendant, the length of time to obtain supporting documentation and to
find a successful resolution to the repair, the Buyer cancelled the Purchase of the aircraft,

creating significant financial damage to the Plaintiff.

 

“Yt should be noted that windshield and windscreen are used interchangeably for the purposes of syntax.

° Textron’s initial demand for fixing the window was $37,000. Protracted discussion occurred with Dr, Wolf’s
aviation consultant Mr. Brad Guyton at which time outside bids for half the price or less were presented to Textron,
Textron lowered their price somewhat but still refused to be competitive in spite of Dr. Wolf’s professional
consultant interceding and trying to show Textron the egregious nature of their demand, More delay until a phone
conference revealed that Textron simply was not going to budge on this issue. Further delays occurred while Mr.
Guyton worked to convince Textron to sign the Doc 10 inspection and worked with the FAA to obtain a ferry permit
to return the aircraft to Sarasota where the window was replaced (unnecessarily) for roughly $16000,

3 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 4 of 20 PagelD 4

12. Making matter’s worse, because Defendant found that the subject aircraft was not airworthy,
not only did Defendant essentially “ground” the aircraft (meaning refuse to release) and this
created was logged entry in the maintenance logbook indicating the damage to the
windshield. As a result, Plaintiff could not simply fly the plane to a different maintenance
facility Sarasota, it had to obtain a ferry permit through extraordinary measures from Federal
Aviation Administration, which was delayed additionally due to Covid-19 and limited
staffing at the Defendants facility, causing continued financial damage to the Plaintiff. That
ferry permit limited Plaintiff to only fly at 12,000 ft. in Visual Flight Conditions, and other
limiting flight factors. Moreover, the flight needed to be conducted unpressurized in day
VMC (“visual meteorological conditions”), and not IMC (“instrument meteorological
conditions”). This meant that the conditions have to be clear and sunny, with minimal, if any,
cloud cover.

13. These conditions make it difficult to fly, as the conditions have to be perfect. Moreover,
because of the low altitude, it caused the Plaintiff to incur substantially higher fuel costs,
essentially twice the amount of required fuel for a trip of this type. To add insult to injury,
Plaintiff had to pay roughly $57,000 for Defendant to release the aircraft, and to assist with
the issue of the ferry permit. Ferry permits are not issued the same day, and Plaintiff had to
wait for two months. As those two months went by, Plaintiff incurred other fees, costs, and
expenses for this aircraft that would otherwise have been the new buyer’s obligation rather
than Plaintiff's. Further, Plaintiff was unable to re-market the aircraft for sale, causing
additional financial loss.

14. A phone call with Defendant’s structural engineers revealed that the document it produced
to assist with procuring the ferry permit, and imposing the various limitations, it did not
include any pictures or any non-destructive test results. It took the words ofits CSR engineers
without having a complete file or verifying whether, indeed, the aircraft was airworthy or

4 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 5 of 20 PagelD 5

not. Defendant just assumed it was not airworthy based on nothing more than a cursory
inspection, despite its document provided to the Plaintiff stating otherwise.

15, On arrival to the maintenance facility in Florida, WestCoast Aviation Services, a licensed
aviation maintenance facility with expertise in aircraft of this type, the team of licensed
Airframe and Powerplant technicians (A&P’s) removed the windscreen, it quickly became
apparent that the purported damage, so extensively documented by Defendant, was not found
on the windscreen. A window prism inspection was completed overlaying the purported
damage areas from the Structures Team and the CSR at Defendant. Based on the window
prism inspection, no structural cracks at the fastener holes or other damage (which would
have required replacement) was noted beyond the tolerance that made the aircraft
unairworthy as Defendant claimed both verbally, in writing, and through professional
reports. The Plaintiff then instructed an expert outside evaluation to be done, and to conduct
a NDT (“Non-Destructive Testing), which was completed by an expert, licensed, part — 145
repair station specializing in NDT inspections®. The damage found by Defendant was wholly
absent. The damage found by Defendant was absent, See Exhibit “C” — Report from
WestCoast Aviation Services.

16. Ultimately, to the extent there were squawks, none of them were mandatory and required the
aircraft to be deemed not airworthy. Moreover, and more importantly, Defendant’s breach of
contract caused Plaintiff to lose a sale of the aircraft, a significant reduction in value of the
aircraft of roughly $300,000.00 in United States Currency, multiple inspections, fees and
expenses, and related consulting fees of $11,000 and other minor and miscellaneous costs

and expense which will be revealed in totality during discovery. Finally, because of the

 

® Repair Station refers to a maintenance facility that has a certificate issued by the FAA under Title 14 of the Code
of Federal Regulations (14 CFR) Part 145 and is engaged in the maintenance, inspection, and alteration of aircraft
and aircraft products. FAA rules are specific on who can perform maintenance and approve an aircraft, airframe,
engines, etc, for return to service after maintenance has been performed.

5 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 6 of 20 PagelD 6

delays caused by the windshield issue, the buyers became anxious, inquiring when the deal
would close, and as the delay extended into poorer economic times, the buyers elected to not
move forward with the purchase. An uncomplicated Doc 10 would have been concluded in
a week or two, allowing the deal to hold. As it stands today, well past three months has passed

and the aircraft is still not flyable pending completion of an unnecessary windshield repair.

[SPACE INTENTIONALLY LEFT BLANK FOR STYLISTIC PURPOSES]

COUNT I - BREACH OF CONTRACT
17. Plaintiff re-alleges and incorporates each and every allegation contained in paragraphs 1 —

16 and further states:

18. Plaintiff and Defendant entered into a valid contract for a Doc. 10 Inspection of the 5275A
aircraft namely serial number 525A-0314,

19. Defendant owed a duty under that contract to perform a inspection that was thorough,
complete, and free of error.

20. Defendant breached its contractual duty by failing to properly inspect the windscreen, and
upon a finding of minor damage that does not affect airworthiness, stated that the windscreen
was compromised requiring replacement at significant financial expense.

21. Defendant labeling the windscreen compromised made the aircraft not airworthy.

22, Defendant’s breach was careless and stemmed from performing its duties in an
unworkmanlike manner,

23. As a direct and proximate cause of Defendant’s breach of contract, Plaintiff suffered
pecuniary losses.

24, Defendant owed duty of care to make sure all areas of common use were adequate and safe

for their purpose.

WHEREFORE, Plaintiff demands compensatory damages, actual damages, attorney’s fees,

6 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 7 of 20 PagelD 7

interest and costs, and for such other relief as the Court deems just and proper.

COUNT U — BREACH OF IMPLIED WARRANTY OF WORKMANLIKE
PERFORMANCE

25. Plaintiff re-alleges and incorporates each and every allegation contained in paragraphs 1 —
16 and further states:

26. As a general rule, there is implied in every aviation contract for work or services a duty to
perform with reasonable care, skill and dili gence, and in a workmanlike manner.

27. Defendant failed to perform its work in a workmanlike manner, and in doing so, deemed a
perfectly airworthy aircraft not airworthy.

28. The failure of Defendant to perform services with a reasonable level of safety and

competency is the actual and proximate cause of Plaintiff's pecuniary losses,

WHEREFORE, Plaintiff demands compensatory damages, actual damages, attorney’s fees,
interest and costs, and for such other relief as the Court deems just and proper.

COUNT II — UNJUST ENRICHMENT

(alternative count)

29, Plaintiff re-alleges and incorporates each and every allegation contained in paragraphs 1 —
16 and further states:

30. The plaintiffhas conferred a benefit on the Defendant in terms of performing services rended
(a Doc. 10 inspection), as well as procuring a ferry permit that turned out to be completely
unnecessary since the aircraft was airworthy.

31. The Defendant voluntarily accepted and retained the benefit conferred, including various
overly inflated fees that Defendant received.

32. It would be unequitable for Defendant to retain any benefit from the contract, as Defendant’s

carelessness caused Plaintiff pecuniary loses.

7 | Complaint
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 8 of 20 PagelD 8

33. From an equitable standpoint, Defendant should not be permitted unjustly to enrich itself at

the expense of Plaintiff, who trusted in Defendant’s professionalism and expertise.

Defendant should be required to make restitution of benefits received, retained, or

appropriated.

WHEREFORE, Plaintiff demands compensatory damages, actual damages, attorney’s fees,

interest and costs, and for such other relief as the Court deems just and proper.

Dated: Friday, May 29, 2020

Respectfully Submitted,

 

 

Andre G. Raikhelson, Esq.

Florida Bar No.: 123657

Florida Injury Law Firm

8601 Commodity Circle

Orlando, Florida 32819

Tel. (407) 566-2210

Fax. (407)566-2211

Primary: AndreR@Floridainjurylawfirm.com
Secondary:Service@FloridalnjuryLawFirm.com

/s/ Andre G. Raikhelson, Esq.
Florida Bar No.: 123657

 

Johnny A. Pineyro, Esq.

Florida Bar No.: 0127728

Florida Injury Law Firm

8601 Commodity Circle

Orlando, Florida 32819

Tel. (407) 566-2210

Fax. (407 566-2211

Primary: JohnnyP @FloridalnjuryLawFirm.com
Secondary:Service@FloridalnjuryLawFirm.com

/s/ Johnny A. Pineyro
Florida Bar No.: 0127728

 

8 | Complaint

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 9 of 20 PagelD 9

 

i,
Qeechcraft wf enwher
Cessna

TEXTRON SVIATIO IN

Customer Approval Document

Document : 20142002
Date : 03/10/2020
Valid to =: 04/09/2020
Customer ; 200020678
CSR : Robert Johnson

Revision No : 127852

Aireraft 1 525A-0314(03 14)N747I0
Customer PO

Terms : Pay in advance

Page : 1 of*

 

Sold To : BAG AVIATION, INC
1033 ANTRIM LOOP

Ship To:

COLORADO SPRINGS CO 80910

Ph: +15014070217

BRAD@BAGAVIATION.COM

Textron Aviation Inc,

dba Textron Aviation Service
2121 S. Hoover Rd.

Wichita KS 67209

Ph: +18008354050

Fx: 1-316-517-6099

 

Work will not commence or parts ordered on unapproved work orders until customer

approval received.

 

 

 

 

 

 

 

 

B S Line Work Discrepancy Text Approve Disapprove Date A/W TM PC Work Order Total
Order
Oo oO 1 19433683 tail beacon light inoperable, found during ff Yes Yes $334.40
arrival inspaection
LABOR $256.00 D
XX-XXXXXXX-91 BULB 28V 150 WATT 1.0 EA $78.40 D
3 2 19433695 fuel panel 632AB is leaking ff Yes Yes $1,386.52
LABOR $1,024.00 D
9912406-45 PANEL LO EA $362.52 D
oO oO 3 19433817 Bar drain heater is burnt ff Yes =‘ Yes $403.55
INOP needs replaced.
LABOR $256.00 D
105881 HEATER 1.0 EA $147.55 D
O oO 4 19433987 Marker beacon antenna has cracks at attach ff Yes Yes $1,350.62
holes.
LABOR $384.00 D
MB10-754 ANTENNA MARKER BEACON 1.0 EA $461.30 D
MS27039C 1-07 SCREW, MACHINE, PAN HEAD 4.0 EA $3.20 D
MS27039C1-08 SCREW, MACHINE, PAN HEAD 4.0 EA $3.32 D
B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code
EXHIBIT

i A
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 10 of 20 PagelD 10

 

Customer Approval Document

 

 

 

 

 

Document : 20142002 Revision No : 127852
; e Date ; 03/10/2020 Aireraft : 325A-03 14{0314)N747I]
Reecheratt | "4 | sowhker ‘ er)
Cessna Valid to — 04/09/2020 Customer PO
TeXTRON RVIATION Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :2of*
B S Line Work Discrepancy Text Approve Disapprove Date AW TM PC Work Order Total
Order
TXT898-057 ANTENNA GASKET 1,0 EA $498.80 D
EJ Ee] 5 19434384 Right elevator end cap leading edge has a ff Yes = Yes $128.00
large paint chip
LABOR $128.00 D
oO oO 6 19434386 Bond strap attach point at I/B end of the left _f fe Yes Yes $256.00
elevator has rust
LABOR $256.00 D
oO O 7 19434390 Right engine anti ice line has 2 support agli Boo Yes Yes $0.00

clamps with frayed/missing cushioning
material. Marked at engine 12 o'clock

 

position.
LABOR $256.00 TAP
TA0910126 CLAMP ASSY 2.0 EA $135.64 TAP
ee | 8 19434392 Copilot's windshield needs to be replaced _f fe Yes Yes $26,968, 10

due to fastener hole stress cracks at
locations. 1,3,5,49,50,51,52,59,61,62,63.
Per the 525A maintenance manual
windshield must be replaced if 3 fasteners
in a row contain cracks,

 

 

LABOR $5,438.85 D
9912064-16 WINDSHIELD (R/H) 1.0 EA $7,504.25 D
4000297 Window Polishing 1.0 EA $14,025.00 D
oO oO 9 19434394 Right engine bypass air port at the 9 o'clock ff Yes Yes $0.00
position has a blown out gasket.
LABOR $1,280.00 TAP
62085 pasket 1.0 EA $69.36 TAP
oO oO 10 19434400 Left engine bypass air port at the 3 o'c a fh. Yes Yes $0.00

 

 

B=Buyer, S=Seller, A/W=Airwerthy, TM=Time and Material, PC=Price Code

EXHIBIT
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 11 of 20 PagelD 11

 

Customer Approval Document

Document : 20142002

Revision No : 127852

 

 

 

 

 

 

 

 

 

G2eechcratt A ys fe Due 2 03/10/2020 Aireraft :525A-0314(03 L4)N74 71)
Cessna Valid to —: 04/09/2020 Customer PO
ee eee Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page 3 0f*
B S Line Work Discrepancy Text Approve Disapprove Date A/W TM PC Work Order Total
Order
A) Correction 3 o'clock
LABOR $1,280.00 TAP
62085 gasket LO EA $69.36 TAP
Oo 11 19434602 Left engine anti ice line has 2 support a Yes Yes $0.00
clamps with frayed/missing cushioning
material. Marked at engine 12 o'clock
position.
LABOR $256.00 TAP
TA0910126 CLAMP ASSY 2.0 EA $135.64 TAP
oO oO 12 19434612 Tailcone stinger interior area needs cleaned fof Yes Yes $256.00
of debris at stringer to rib intersections for
proper water drainage.
LABOR $256.00 D
oO 13 19434618 Right engine lower cowling fire seal is cut i Yes Yes $1,986.38
at fwd end.
LABOR $1,920,00 D
R990003 RUBBER SILICONE SEAL $2941-1 1.0 FT $66.38 D
i] oO 14 19435857 RVH engine has a bleed air leak at coupling. i Yes Yes $0,00
Flagged.
LABOR $512.00 TAP
24346-100C GASKET 1.0 EA $68.83 TAP
oO 1S 19436348 ADF is inop, pointer flutters at some i Yes Yes $768.00
headings and is not valid at most headings,
ae wae accomplishing compass swing Only to evaluate and advise
or doc
LABOR $768.00 D
B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code
EXHIBIT

ig

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 12 of 20 PagelD 12

 

Customer Approval Document

 

 

 

 

 

 

 

 

 

have pitting corrosion. Groups of lines
marked in 4 locations,

; Document : 20142002 Revision No : 127852
Reechcratt raf aa ory heer Date : 03/10/2020 Aircraft : 525A-0314(0314)N747II
Cessna Valid to — ; 04/09/2020 Customer PO
TEXMEN RWIATION Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page 4 of *
BS Line Work Discrepancy Text Approve Disapprove Date AW TM PC Work Order Total
Order
O oOo 16 19439314 I/B end of right axle has light rust where ait if Yes Yes $128.00
paint has peeled off.
LABOR Clean and treat. $128.00 D
oO o \7 19439318 Copilot windshield outer surface fails ff Yes Yes $0,00
chapter 56 specifications per Lee Aerospace
report 2/20/20,
LABOR $0.00 D
oO 18 19439502 | right main gear wheel bearing has a bent ff Yes Yes $259.70
cage
LABOR $0.00 D
LM503349A-20629 Cone-Bearing LO EA $259.70 D
oO 19 19439506 | left main gear wheel bearing has a bent a Yes Yes $259.70
cage
LABOR $0.00 D
LM503349A-20629 Cone-Bearing 1.0 BA $259.70 D
oO Oo 20 19439733 Gaskets for left and right ram air duct a Yes Yes $512.00
elbows (located in aft baggage overhead)
are loose. Both marked.
LABOR $512.00 D
Oo oOo 21 19439805 Left wing aileron inboard interconnect ff Yes Yes $1,916.00
cable p/n: 6361001-33 has broken strands at
fairlead in wing root area. Marked.
LABOR $1,536.00 D
6361001-33 C/A AIL-INTER 1.0 EA $380.00 D
oO oO 22 19439815 Aluminum hyd lines in left wing flap cove ff Yes = Yes $11,760.58

 

B=Buyer, S=Seller, A/W=Airwerthy, TM=Time and Material, PC=Price Code

EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 13 of 20 PagelD 13

 

Customer Approval Document

Document : 20142002

Revision No

: 127852

 

 

Reechceraft A a f, : _ : 03/10/2020 Aireraft :525A-0314(03 14N747I
Cessna Valid to — ; 04/09/2020 Customer PO
‘TRON BNAATSGRE Customer ; 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :Sof*
B  S Line Work Discrepancy Text Approve Disapprove Date AIW TM PC Work Order Total
Order

LABOR $2,560,00 D
631701355 TUBE 1.0 EA $350.93 D
6317013-56 TUBE 1.0 EA $350.69 D
631701459 TUBE 1.0 EA $344.38 D
631701460 TUBE 1.0 EA $345.05 D
6317015-21 TUBE 1.0 EA $327.10 D
6317015-26 TUBE 1.0 EA $257.75 D
6317015-26 TUBE 1.0 EA $257.75 D
6317015-39 TUBE 1.0 EA $431.45 D
6317015-39 TUBE 1.0 EA $431.45 DB
6317015-73 TUBE 1.0 EA $313.51 D
6327016-21 LINE ASSY 1.0 EA $506.89 D
63270 16-22 LINE ASSY 1.0 EA $452.58 D
6327016-23 LINE ASSY 1.0 EA $411.93 D
63270 16-24 line assy 1.0 EA $411.93 D
6327016-29 line assy 1.0 EA $44,29 D
6327016-30 LINE ASSY 1,0 EA $389.63 D
6327016-31 line assy 1,0 EA $386.50 D
63270 16-32 TUBE ASSEMBLY LO EA $386.07 D
6327016-33 line assy LO EA $467.91 D
6327016-34 TUBE ASSEMBLY 1.0 EA $467.91 D
6327017-17 LINE ASSY 1.0 EA $479.72 D
6327017-19 LINE ASSY 1.0 EA $330.55 D
6327017-33 LINE ASSY 1.0 EA $372.39 D
6327017-9 LINE ASSY 1.0 EA $361.69 D

 

B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code

EXHIBIT

 
 

Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 14 of 20 PagelD 14

 

Customer Approval Document

 

 

 

 

 

 

Document : 20142002 Revision No : 127852
R craft A 5) f Date : 03/10/2020 Aircraft : 525A-0314(0314)N747IJJ
Cessna Valid te =; 04/09/2020 Customer PO
TRaRSN RATER Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :6 of *
B  S- Line Work Discrepancy Text Approve Disapprove Date AW TM PC Work Order Total
Order
6327500-47 TUBE 1.0 EA $320.53
O oO 23: 19439881 Left speed brake upper push rod bond ff Yes Yes $258.78
Jumper broken
LABOR $256.00
MS25083-2BB4 JUMPER, LO EA $2.78
oO go 24 19439883 Left aileron push pull rod has rust at sector _f fe Yes = Yes $1,934, 84
rod end,
LABOR All attach hardware corroded — 4556 99
6361534-7 ROD ASSY LH 1.0 EA $1,672.00
MS817825-4 NUT, HEX, SELF LOCKING, 2.0 EA $3.18
CASTELLATED
NAS1149F0463P WASHER, FLAT 2.0 EA $0.08
NAS6204-14D BOLT, HEX, CLOSE TOLERANCE 1.0 EA $2.00
NAS6204-16D BOLT, HEX, CLOSE TOLERANCE 1.0 EA $1.58
oO oO 25 19439885 Aileron trim cable chain in aileron cove tt Yes Yes $256,00
area has light rust. Needs cleaned and
lubricated,
LABOR $256.00
oO Oo 26 19439887 Motive flow fuel line located aft of Center ff Yes Yes $404.25
wing area has light damage from chaffing
vapor cycle evaporator drain line, Marked. Evaluated beyond 20 percent thickness
Needs evaluated.
LABOR $0.00
6316501-92 TUBE,TC FWD MF FUEL,RH 1.0 EA $404.25
oO oO 27 19439889 Landing gear retract hyd line located aft of _f fe Yes Yes $842.64

Center wing area has light damage from :
chatting vapor cycle evaporator drain line. Evaluated beyond 20 percent thickness

 

B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code

EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 15 of 20 PagelD 15

 

Customer Approval Document

 

 

 

 

 

 

 

; Document : 20142002 Revision No 127852
§eechcratt ra Ne fe 5 Date 03/10/2020 Aircraft : 525A-0314(03 14N747 0
Cessna Valid to =; 04/09/2020 Customer PO
FON ATION Customer ; 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :Tof*
B S Line Work Discrepancy Text Approve Disapprove Date A/W TM PC Work Order Total
Order
Marked. Needs evaluated.
LABOR $512.00 D
6317015-37 TUBE ASSY 1.0 EA $330.64 D
& 28 1943989] Cannon plugs on left and right mass air a Yes Yes $128.00
flow control valves need safetied.
LABOR $128.00 D
oO 29 19439893 Vapor cycle drive motor pulley is worn and af fF Yes Yes $2,391.29
needs replaced due to belt guard worn all
the way off the pulley.
LABOR $1,920.00 D
1250146-13 PULLEY 1.0 EA $338.29 D
225L100 DRIVE BELT LO EA $133.00 D
oO 30 19439900 Right wing aileron inboard interconnect ff Yes = Yes $1,999.19
cable p/n: 6361001-34 has broken strands at
fairlead in wing root area. Marked.
LABOR $1,536.00 DB
6361001-34 C/A AILERON RH 1.0 EA $463.19 B
oO Oo 31 19439986 Aluminum hyd lines in right wing flap co a Yes = Yes $2,560.00
A) Aluminum hyd lines in left wing flap
cove have pitting corrosion. Groups of lines
marked in 4 locations.
LABOR $2,560,00 D
O 32 19439988 Right speed brake upper push rod bond fit Yes Yes $258.78
jumper broken
LABOR $256.00 D

 

 

B=Buyer, S=Seller, A/‘W=Airworthy, TM=Time and Material, PC=Price Code

EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 16 of 20 PagelD 16

 

Customer Approval Document

 

 

 

 

 

 

 

 

 

 

 

Document : 20142002 Revision No : 127852
Reechcraft raf Benker Date : 03/10/2020 Aireratt : $25A-0314(0314)N747I]
Cessna Valid te —: 04/09/2020 Customer PO
Texmnon WViATION Customer ; 200020678 Terms : Pay in advance
CSR : Robert Johnson Page 8 of *
B S Line Work Discrepancy Text Approve Disapprove Date A/W TM PC Work Order Total
Order
MS25083-2BB4 JUMPER 1.0 EA $2.78 D
oO 33 19439990 Right speed brake lower push rod bond fol Yes Yes $258.60
jumper broken.
LABOR $256.00 D
MS25083-2BB6 JUMPER LO EA $2.60 D
oO 34 19439994 Nose baggage panel support structure p/n: = Yes Yes $1,211.00
6313282-19 above IAPS card cage is
cracked at aft I/B radius, Marked.
LABOR $1,024.00 D
6313282-19 SUPPORT 1.0 EA $187.00 D
oO 35 19440234 Light corrosion found on the top and _f fe Yes Yes $768,00
bottom surfaces of the floorboard that rests
beneath the toilet. Marked
LABOR $768.00 D
oO 36 19441219 Need to clean under cockpit center floor a Yes Yes $1,280.00
boards of debris and brown fluid.
LABOR $1,280.00 D
oO oO 37 19441654 Nose steering cable tension is low and out ff Yes Yes $512.00
of spec
LABOR $512.00 D
Oo ogo 38 19441656 Aileron FWD syne cable tension (in fe Yes = -Yes $512.00
cockpit) is low and out of spec.
LABOR $512.00 D
Oo 39 19441660 Aileron trim cable tension is high and out ff Yes Yes $512.00
of spec
LABOR $512.00 D
B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Priee Cade
EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 17 of 20 PagelD 17

 

Customer Approval Document

Document ; 20142002

Revision No : 127852

 

 

 

 

 

 

 

 

 

 

 

Reechcraft mA ay, f Pats : 03/10/2020 Aircraft 5254-03 14(03 14)N747JI
Cessna Valid to —_: 04/09/2020 Customer PO
TTR RIRRON Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :9 of *
B S Line Work Discrepancy Text Approve Disapprove Date A/W T™_ PC Work Order Total
Order
oO 40 19441742 Rudder cable tensions are low and out of ff Yes Yes $312.00
spec in cabin and fwd empennage area
LABOR $512.00 D
oO 41 19441750 Rudder trim chain bottoms out in the a Yes Yes $512.00
pedistal at full nose left.
LABOR $512.00 D
oO 42 19441897 Left wing fuel bays 1,21,25,26 need cleaned ff Yes Yes $384.00
of debris and water
LABOR $384.00 D
oO 43 19441899 Right wing fuel bays 1<(>,<)>2<(>,<)>21< ae Ee Yes Yes $640.00
A) Right wing fuel bays 1,2,21,24,25,26
need cleaned of debris and water
LABOR $640.00 D
O 44 19442061 In between right fuel bays 19 and 20 fwd of wtih Yes Yes $256.00
mid spar is a rivet missing in lower rib cap.
Marked.
LABOR $256.00 D
O 45 19442929 All 4 rudder actuator bearings need ff Yes Yes $2,633.96
replaced found internal damage upon
inspection
LABOR $0.00 D
6361620-14 BEARING 4.0 EA $2,633.96 D
Oo 46 19443314 CW AD2005-01-19, Garmin Transponders ff Yes Yes $0.00
LABOR $0.00 D
Oo 47 __ 19443316 CW AD2015-10-51 E, Avidyne if Yes Yes $0,00
B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code
EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 18 of 20 PagelD 18

 

 

 

 

 

 

 

 

 

 

 

Customer Approval Document
Document : 20142002 Revision No : 127852
Geecheraft ral a ” , gal . 03/10/2020 Aircraft : 525A-0314(03 14)N7475)
Cessna Valid to — 04/09/2020 Customer PO
TEXTRON AVIATION Customer : 200020678 Terms : Pay in advance
CSR : Robert Johnson Page :10o0f 11
B SS Line Work Discrepancy Text Approve Disapprove Date AW TM PC Work Order Total
Order
Corporation IFD
LABOR $0.00 D
oO 48 19443318 CW AD2015-10-51, Avidyne Corporation ff Yes Yes $0.00
IFD
LABOR $0.00 D
O 49 = 19443320 CW AD2018-21-14, Zodiac Oxygen Mask a Yes Yes $0.00
Regulator
LABOR $0.00 D
oO 50 19443403 CW AD2019-08-13, Tamarack Atlas fof Yes Yes $0.00
Winglets per STC
LABOR $0.00 D
oO 51 19443621 There are MTRs in logbooks that are not ff Yes Yes $0.00
signed,
LABOR $0.00 D
oO 52. 19444277 Fwd cabin door step cable lower attach bolt fw. Yes Yes $129.03
is broken.
LABOR $128.00 D
MS27039-4-17 SCREW, MACHINE, PAN HEAD 1.0 EA $1.00 D
MS$35333-40 WASHER, LOCK LO EA $0.03 D
oOo ag 53 19446080 Do not have updated Equipment List for cath Yes “Yes $0.00
STC SA02279AT LoPresti Boom Beam
installed on 1/11/19.
LABOR $0.00 D
oO 54 19464360 Accomplish Doc 9 Inspection ee Yes No $6,303.75
525A_INSPECTION $6,303.75 D

 

 

B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code

EXHIBIT

i

 
 

Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 19 of 20 PagelD 19

 

Customer Approval Document

 

Document ; 20142002 Revision No : 127852
: os Date 03/10/2020 Aircraft : 325A-0314(03 14)N74 71
Reechcratt | "4 | sowker CE
Cessna Valid to =: 04/09/2020 Customer PO
Textron SViATION Customer ; 200020678 Terms : Pay in advance
CSR : Robert Johnson Page : lof ll
Sub Total $76,131.66
Shop Supplies $1,063.96
Grand Total $77,195.62

 

Terms and Conditions
1) This document provides estimated pricing and does not include pricing for:

a additional labor or parts for discrepancies that may be identified later:

b. tax, fuel, defuel, shop supplies, parts modification fees, or other supplemental charges;
c. charges incurred due to hidden or unforeseen damage; or

d. changes in parts prices due to vendor availability and price changes.

2) Pricing is based on factory configured installations, and additional cost and down time may be incurred for modified aircraft.
3) All work is performed under the standard Service Terms and Conditions.
4) Valid only at Textron Aviation Inc. owned Service Centers.

 

B=Buyer, S=Seller, A/W=Airworthy, TM=Time and Material, PC=Price Code

EXHIBIT

 
Case 6:20-cv-00938-RBD-EJK Document1 Filed 05/29/20 Page 20 of 20 PagelD 20

2eechcraft | vf | mawher
| Cessna |

tS
TEXTRON AVIATION

April 8, 2020
Ref: DQ25356M1 SFPR

Brad Guyton
Bag Aviation

Subject: 5254-0314 (N747JJ) RH Windshield Fastener Hole Cracks

TT: 1857.9 TL: 1317

Textron Aviation was made aware that the subject aircraft has cracks at the co-pilot windshield fastener
holes at location 1, 3, 5, 49, 50, 51, 52, 59, 61, 62, 63. Additionally the RH windshield outer surface fails
525A MM chapter 56 specifications. All reported details and pictures related to this issue are on file with
Textron Aviation under DQ # 25356.

General View of Damage

 

1 MODEL 825 Series Sy
HL Wind vttetd Mapp

he Be
£ >

  

x

The owner has elected to relocate the aircraft from Wichita, KS (KICT) to Sarasota, FL (KSRQ) to conduct
permanent repairs. Textron Aviation Team Structures Engineering has reviewed the conditions and
determined the requested ferry flight is acceptable, provided the following flight limitations are complied with:

Limitations:
e Flight shall be conducted Unpressurized in Day VMC
° Aircraft is not to be operated in IMC conditions
© Cloud penetration limited to take off and landing is permissible
Altitude is limited to 12,000 ft MSL unless supplemental oxygen is utilized by crew.
Permissible to make necessary fuel stops
No flight into known or forecasted ice
Only the minimum crew required shall be onboard.
Pilot is briefed on the above limitations.

eo ¢@ @© @ 6

The data contained within this letter and the undersigned are authorized by Textron Aviation Incorporated,
which is the type certificate holder of this aircraft. Therefore, this document is considered acceptable data
per 14 CFR Part 43. Final approval for this Ferry Flight must be gained through your local airworthiness
authority.

lf | can be any further structural assistance, please feel free to contact me at 316-517-6061.
Regards,
Jeremy Wheeler

Customer Service Engineer - Structures
Textron Aviation

jwheeler@txtav.com

P.O. Box 7706 | Wichita, KS 67277-7706 | 316.517.6000 EXHIBIT

 
